Me. Justice Wole
delivered the opinion of the court.
*293Botli parties to the judgment in this case have appealed. The appeal of the complainant is numbered 1479, and the appeal of the defendant is numbered 1481. We cannot agree with the complainant and appellant that it is sufficient allegation of ownership in a suit for nullity of a posses-sory title and its record to say because he has a house on the land in question that he believed and believes that he has a title by prescription. The character of the prescription was not alleged. Nor was the land sufficiently described and we think the court below was justified in sustaining a demurrer to the complaint. The complaint must rely on its own averments and not on its relation to other suits. We see no reason to disturb the judgment in so far as it was adverse to the complainant.
The court in rendering judgment awarded costs but not attorney's fees because it did not appear what was the value of the matter in controversy nor that it exceeded five hundred dollars. We do not think that the amount involved was shown to exceed five hundred dollars and it makes no difference that the action was brought in the district court. The mere bringing of an action does not show that the amount in controversy was within the jurisdiction of the court, namely, above five hundred dollars. Before the court has a right to award fees it must appear as a fact that the amount involved is more than five hundred dollars. But we are not satisfied that there was such temerity on the part of the complainant as to justify the award of fees. The judgment appealed from must also be affirmed in this regard.

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.